McLaughlin, J.:
The relator is a domestic corporation, organized under chapter' S18 of the Laws of 1854, and according to the allegations of the petition — which are not denied by the return — it is, so far as the Tax Law is concerned, a corporation organized exclusively for religious, charitable, benevolent and educational purposes and the moral and mental improvement of men and women. It owns certain real estate in the city of Hew York, upon which is located a •church building, in which religious services are held. . Annexed to and forming a part of this building is what is termed in the record a •clergy house, a mission house and a rectory. In 1899 the commissioners of taxes and assessments in and for the city of Hew York assessed, for the purpose of taxation, the clergy house at $12,000, the mission house at $10,000 and the rectory at $8,000. . The relator insisted that no part of the building was liable to taxation and applied to the commissioners of taxes and assessments to have the assessment corrected in accordance with its contention. The application was denied and it thereupon instituted proceedings by writ of certiorari to review the action of the commissioners. Its efforts, however, were unsuccessful, the court holding that the assessment was *183■correctly made, except as to the clergy house, which assessment was reduced to the extent of $2,000, and in all other respects confirmed. From this order the present appeal is taken.
It is to be noted that there is no dispute as to the material facts involved, and the sole question presented is whether the portion of the building assessed, under the proofs presented, comes within the provisions of subdivision 7 of section 4 of the General Tax Law, (Laws of 1896, chap. 908, as amd. by Laws of 1897, chap. 371), and is exempt from taxation. The provision of the statute referred to reads as follows: “ The real property of a corporation or association organized exclusively for the moral or mental improvement of men or women, or for religious, bible, tract, charitable, benevolent,, missionary, * * * educational, * * * library, * * * purposes, * * 01, for tWo or more such purposes, and used exclusively for carrying out thereupon one or more of such purposes * * * shall be exempt from taxation.” The answer to the question necessarily depends upon the work to which the portions of the building assessed are devoted. The main portion of the building, as already indicated, is a church in which religious services are held at stated times, there being at least five services on each day, and additional services on certain days each week. The church is known as a mission church. Its work is mainly among the very poor in the immediate locality in which the church is located. To use the words of the rector: “We deal,” says he, “particularly with the poor on the west side, Eighth avenue.” The record discloses that the parish is a large one and the staff of workers consists of a rector, aided by three assistants, or curates, and in addition thereto, three sisters. The Work of the assistants and the sisters is mainly carried on by guilds, which are organized for the purpose of doing, .in connection with the church, charitable and missionary work among the poor — such as furnishing them with food and clothing, looking after them when they are sick, and inducing them to attend meetings held in the guilds, with the ultimate object of getting them into the church. There is what is known as the Men’s Guild, which is made up entirely of men, and for their use a room is set apart in which they meet at stated times during the week, read, play billiards, and at the close of each meeting religious instruction is given and devotional exercises held. There is also what is known as *184the Women’s Guild, and a portion of the building is set apart for their use, where meetings are held for the benefit of mothers, young women and young girls, over which the church assumes to have a special interest, particularly in spiritual matters. At the close of their meetings, as in the Men’s Guild, religious instruction is given and devotional exercises held. The rector of the- church holds himself in readiness at all times, either night or day, to respond to any calls that may be made upon him, either to assist or - advise as to this work. Keeping in mind the work that is done, it at once becomes apparent, as it seems to us, that the portion of the building set apart for this use is as exclusively devoted to religious and charitable purposes as-the church itself.
The clergy house, which was assesed at $12,000, is located in the southwest corner of the church building. Upon the first floor is what is called St.-Joseph’s Hall, which is used as a “ Sunday school room ” and in which other religious services are held. It is so constructed that whenever necessary, by reason of the church being overcrowded, it can be made a part of the seating capacity of the church. Upon this floor is also located the choir vestry. Here the choir boys assemble before service, put on their vestments and there are also, rooms for the- keeping of their vestments. The chapel of the church proper extends to and occupies the second or gallery floor. The third floor is used for the Men’s Guild, and consists of a' reading room, a club room, a billiard room and a library. Here the men connected with the guild assemble at least one night during each week, there being at times from sixty to eighty men present. Other nights in the week the library and billiard rooms are used. Upon the fourth floor are the sleeping rooms of the assistants'to . the rector, and on the fifth or top floor are rooms used by the engineer, who has charge of the heating and mechanical apparatus of the entire building.
In the southeast corner of the church is mcated the mission house, which was assessed at $10,000, upon the first floor of which is located St. Elizabeth’s Chapel, where there is an altar used daily for religious services. There is also upon this floor a general reception room, where all persons desiring to consult with the sisters are received. Here also the chapel extends to and occupies all of the second floor. The third floor is set apart for the work of the. *185Women’s Guild, upon which are located rooms which,'according to the testimony of the rector, are used regularly three times each week — one night for a mothers’ meeting; one night for a guild of older girls and Friday afternoons a guild for younger girls, children. The fourth floor is used as the living rooms of the mission . sisters and the fifth floor as their kitchen.
The rectory, which was assessed at $8,000, is located in the northeast corner of the building. Upon the first floor is the general reception room, where all persons go who desire to consult the rector officially. Upon this floor is also located the vestry room of the church proper. The other rooms are set apart for the use of the rector, his family and servants. The evening work carried on by the church is such that.it requires that some one should be in constant attendance, both night and day, andffhe rector having general supervision of the entire work, his presence in the building is necessary so. that whenever a call is made, either upon the assistants or the sisters, he can if necessary advise and consult with them. This applies equally as to the work done, by the assistants and the sisters. Ho rent or income of any kind is derived by the church from any portion of the building. It is free; whoever will may come for. the purpose of receiving religious or moral instruction.
Under such circumstances, it seems to us that it must be held that the entire building comes within the letter and spirit of the Statute entitling it to an exemption from taxation. The policy of the law in this State, at least, is always to encourage corporate institutions of religious and literary character, upon the theory that instruction afforded by either elevates the individual and, therefore, benefits the State. Thus, in People ex rel. Seminary of Our Lady of Angels v. Barber (42 Hun, 27 ; S. C. affd., 106 N. Y. 669) it was held that land upon which a college and other buildings were located, some or a portion of which were used for different purposes — tailor shop, a shop for repairing shoes, band room, laundry, bakery shop, etc.— was not liable to taxation, upon the theory that all of them were connected with the general purpose of the institution. And in People ex rel. St. John’s College v. Commissioners (10 Hun, 246) it was held that a farm of 113 acres used in connection with a college building for the purpose of raising vegetables for the use of the teachers and students, and'also for recreation, was not liable to taxa*186tion, and in Temple Grove Seminary v. Cramer (98 N. Y. 121 it was held that the fact that a seminary was rented for a boarding house during the summer did not make it subject to taxation.
Taking into consideration, therefore, the general character of the work done by the relator, including the work done by the sisters and the curates, and the necessity of the rector being present so that he can advise with them at all times, we do not think any portion of the building is liable to taxation, and for that reason the order appealed from should be reversed and the prayer of the relator granted and the assessment corrected accordingly, with costs.
O’Brien and Ingraham, JJ., concurred; Van Brunt, P. J., dissented.